United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS      August 17, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 04-40264
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

TRAVIS EUGENE KIRKPATRICK,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. V-03-CR-64-ALL
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Travis Eugene Kirkpatrick appeals following his guilty-plea

conviction of aiding and abetting possession of a counterfeited

security with intent to deceive another person or organization.

He argues that the district court erroneously calculated his

sentence because he should have been held accountable only for

the six checks that he cashed and the victims involved, rather

than for all of the organization’s intended loss occurring after

he joined it and for the victims of that loss.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-40264
                                -2-

     The district court could fairly infer a joint undertaking

whose scope encompassed the check-cashing activities of the other

members of the organization from the fact that Kirkpatrick

participated with the other members in selecting the cities and

stores in which to cash the checks and the fact that he

coordinated his check cashing with the other members.     See United

States v. Evbuomwan, 992 F.2d 70, 74 (5th Cir. 1993); U.S.S.G.

§ 1B1.3, comment. (n.2).   The cashing of checks by the other

members of the organization was both in furtherance of the

organization’s jointly undertaken criminal activity and

reasonably foreseeable in connection with it.   See U.S.S.G.

§ 1B1.3, comment. (n.2).

     AFFIRMED.